                                          Case 3:19-cv-02288-JSC Document 36 Filed 06/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     C. JOHANNES HETLAND,                              Case No. 3:19-cv-02288-JSC
                                                        Plaintiff,
                                   8
                                                                                           CASE MANAGEMENT ORDER
                                                   v.
                                   9
                                                                                           Re: Dkt. No. 33
                                  10     LENDINGTREE, LLC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          As discussed at the Case Management Conference on June 25, 2020, the Court modifies

                                  14   the parties’ pretrial schedule. The Court adopts Plaintiff’s requested pretrial schedule changes.

                                  15   Accordingly, the case schedule is modified as follows:

                                  16          Deadline to complete private mediation:       September 1, 2020
                                  17          Expert disclosure deadline:                   November 6, 2020
                                  18          Rebuttal expert witness disclosure:           November 20, 2020
                                  19          Fact discovery cut off:                       October 30, 2020
                                  20          Last day to file dispositive motion:          November 9, 2020
                                  21          Last day to hear dispositive motions:         December 18, 2020
                                  22          Pretrial conference:                          January 21, 2021
                                  23          Trial date:                                   February 1, 2021
                                  24

                                  25          The Court will hold a further status conference on November 5, 2020 at 1:30 p.m. A
                                  26   further joint case management conference statement is due one week in advance.
                                  27          //
                                  28          //
                                          Case 3:19-cv-02288-JSC Document 36 Filed 06/26/20 Page 2 of 2




                                              IT IS SO ORDERED.
                                   1

                                   2   Dated: June 26, 2020

                                   3

                                   4

                                   5                                                  JACQUELINE SCOTT CORLEY
                                                                                      United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
